DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 4, 5, 12, 13, 20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.  It is unclear how the pocket is movable independent of the cover body (claims 4, 12, 20) limits the claim relative to the other elements included.  	
	
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1, 2, 3, 6, 8, 9, 10, 11,14 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by McIntire.  The reference to McIntire (figs 1-3) teaches structure as claimed including a grill cover (200 configured to be utilized with a grill having a metallic component, the grill cover comprising: a cover body presenting an outer edge disposed along a bottom side, wherein the cover body presents a cover void therein configured to receive the grill therein; and a magnetic fastener (206) secured to the cover body, the magnetic fastener configured to provide a magnetic force to keep the magnetic fastener selectively secured to the metallic component of the grill so as to keep the cover body in place around the grill therein, the magnetic fastener includes: a pocket (fig 2B)secured to the cover body; and a magnet permanently disposed within the pocket, the pocket is secured to the cover body by a seam along the outer edge of the cover body. With respect to claim 9, the reference to McIntire teaches structure as claimed including a grill cover configured to be utilized with a grill having a metallic component, the grill cover comprising: a cover body presenting an outer edge disposed along a bottom side, wherein the cover body presents a cover void therein configured to receive the grill therein; a magnetic fastener secured to the cover body, the magnetic fastener configured to provide a magnetic force to keep the magnetic fastener selectively secured to the metallic component of the grill so as to keep the cover body in place around the grill therein; and a secondary fastener (210) secured to the cover body, said secondary fastener configured to reduce a cross-sectional area of the cover void so as to prevent the grill cover from being removed from the grill while the secondary fastener is emplaced, the secondary fastener includes an anterior strap; and a posterior strap.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 7, 15  is/are rejected under 35 U.S.C. 103 as being unpatentable over McIntire.  The reference to McIntire teaches structure substantially as claimed, as discussed above including a plurality of panels and secondary fastener.  The use of particular panels, such as front, side, rear for cover structures and different connection structure, such as snaps, hook and loop, adhesives, magnets would have been obvious and well within the level of ordinary skill in the art and a reasonably predictable result of alternative conventional structures. 
Claims 16, 17, 18, 19 is/are rejected under 35 U.S.C. 103 as being unpatentable over McIntire as applied to the claims above, and further in view of Simon.  The reference to McIntire teaches structure substantially as claimed, as discussed above including a cover the only difference being that the cover is not a PVC coating.  However, the reference to Simon teaches the use of providing PVC coated covers to be old.  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the structure of McIntire to include a PVC coated cover, as taught by Simon* since such are conventional alternative structures used in the same intended purpose and environment and would have been a reasonably predictable result, thereby providing structure as claimed.  The method would have been obvious in view of the structures.
Allowable Subject Matter
Claims 4, 5, 12, 13, 20 would be allowable if rewritten to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action and to include all of the limitations of the base claim and any intervening claims.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. The references cited teach structure similar to applicant’s including grill covers with various attachment structures.


Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOSE V CHEN whose telephone number is (571)272-6865. The examiner can normally be reached m-f, m-w 5:30-3:00, th5:30-2:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Daniel Troy can be reached on 571 270 3742. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JOSE V CHEN/          Primary Examiner, Art Unit 3637